           Case 1:20-cv-00522-NONE-JLT Document 67 Filed 12/04/20 Page 1 of 2


1    Katherine Eskovitz                              Sean Eskovitz
     ROCHE CYRULNIK FREEDMAN LLP                     ESKOVITZ LAW
     1158 26th Street, No. 175                       1217 Wilshire Boulevard,
2    Santa Monica, CA 90403                          No. 3683
     keskovitz@rcfllp.com                            Santa Monica, CA 90402
3                                                    seane@eskovitz.com
     Jordana Haviv
4    Richard R. Cipolla                              Brant W. Bishop
     ROCHE CYRULNIK FREEDMAN LLP                     BRANT W. BISHOP, P.C.
     99 Park Avenue, 19th Floor                      2000 Pennsylvania Avenue, NW
5    New York, NY 10016                              Suite 7000
     jhaviv@rcfllp.com                               Washington, DC 20006
6    rcipolla@rcfllp.com                             brant@bishop.us

     Counsel for Apothio LLC
7

8
                                        UNITED STATES DISTRICT COURT
9
                                       EASTERN DISTRICT OF CALIFORNIA
10        APOTHIO, LLC,                                No. 1:20-CV-00522-NONE-JLT

11                             Plaintiff,
                                                       APOTHIO’S NOTICE OF
12                v.                                   MOTION TO STRIKE
                                                       IMPROPER CONTENT, OR IN
          KERN COUNTY; KERN COUNTY                     THE ALTERNATIVE, FOR
13
          SHERIFF’S OFFICE; CALIFORNIA                 LEAVE TO FILE A SUR-REPLY
          DEPARTMENT OF FISH AND                       IN OPPOSITION TO
14
          WILDLIFE; DONNY YOUNGBLOOD;                  DEFENDANTS’ MOTION TO
          JOSHUA NICHOLSON; CHARLTON H.                STAY DISCOVERY
15
          BONHAM; JOHN DOES #1 THROUGH
          #10, UNKNOWN AGENTS OF THE
16
          KERN COUNTY SHERIFF’S OFFICE;                Date: December 10, 2020
          JOHN DOES #11 THROUGH #20,                   Time: 8:30 AM
17
          UNKNOWN AGENTS OF THE                        Dept: Courtroom 4
          CALIFORNIA FISH AND WILDLIFE                 Judge: Hon. Jennifer L. Thurston
18
          DEPARTMENT,
19                             Defendants.
20

21

22

23

       APOTHIO’S NOTICE MOTION TO STRIKE IMPROPER CONTENT, OR IN THE ALTERNATIVE,
        FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO STAY
                                         DISCOVERY
                               CASE NO. 1:20-CV-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 67 Filed 12/04/20 Page 2 of 2


1                                         NOTICE OF MOTION

2           PLEASE TAKE NOTICE that on December 10, 2020, or as soon as the matter may be

3    heard before the United States District Court of the Eastern District of California, located at

4    Courtroom 4 on the Seventh Floor at 2500 Tulare Street in Fresno, California, Plaintiff, in

5    accordance with Civil Local Rule 251, hereby moves to strike improper content, or in the alternative,

6    for leave to file a sur-reply in opposition to Defendants’ Motion to Stay Discovery (ECF No. 66).

7    Dated: December 4, 2020
                                                /s/ Katherine Eskovitz
8                                               ROCHE CYRULNIK FREEDMAN LLP
                                                Katherine Eskovitz
9                                               1158 26th Street, No. 175
                                                Santa Monica, CA 90403
10                                              keskovitz@rcfllp.com
                                                (646) 791-6883
11
                                                Jordana Haviv
12                                              Richard R. Cipolla
                                                99 Park Avenue, 19th Floor
13                                              New York, NY 10016
                                                jhaviv@rcfllp.com
14                                              rcipolla@rcfllp.com

15                                              /s/ Sean Eskovitz
                                                ESKOVITZ LAW
16                                              Sean Eskovitz
                                                1217 Wilshire Boulevard, No. 3683
17                                              Santa Monica, CA 90402
                                                seane@eskovitz.com
18
                                                BRANT W. BISHOP, P.C.
19                                              Brant W. Bishop
                                                2000 Pennsylvania Avenue, NW
20                                              Suite 7000
                                                Washington, DC 20006
21                                              brant@bishop.us

22                                              Counsel for Apothio LLC

23

       APOTHIO’S NOTICE MOTION TO STRIKE IMPROPER CONTENT, OR IN THE ALTERNATIVE,
        FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION TO DEFENDANTS’ MOTION TO STAY
                                         DISCOVERY
                               CASE NO. 1:20-CV-00522-NONE-JLT
